Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.


 Response to Amendment
In response to the amendment received August 11, 2021:
Claims 1, 2, 3, 5, 7, 12, 13, 14, 16 & 18 have been amended. Therefore claims 1-20 are pending in this office action.
The objections to the drawings has been withdrawn
The double patenting rejection has been withdrawn
The 112 rejections have been withdrawn


EXAMINER'S AMENDMENT



Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 10/21/21

The application has been amended as follows: Please amend claims 1, 2, 8, 12, 13 & 19 as shown below and cancel claims 9, 10, 11 & 20
1. (Currently Amended) A battery pack, comprising a double-layer battery module bracket, an upper-layer battery module, a lower-layer battery module and a supporting mechanism;
the double-layer battery module bracket further comprising:
	an upper plate;
	a lower fixing member positioned below the upper plate and supporting the upper plate, the lower fixing member and the upper plate being configured to enclose a lower accommodating space;
	an upper fixing member positioned above the lower fixing member and fixed to the upper plate, the upper fixing member and the upper plate being configured to enclose an upper accommodating space, a projection of a lower surface of the upper fixing member on the upper plate and a projection of an upper surface of the lower fixing member on the upper plate in a Z direction that is perpendicular to the upper plate at 
	a fastener passing through the upper fixing member, the upper plate and the lower fixing member along the Z direction within a range in which the projections in the Z direction overlap on the upper plate, a lower portion of the fastener exposed from the lower fixing member being fixed on the supporting mechanism;
the upper-layer battery module being accommodated in the upper accommodating space and supported on the upper plate;
the lower-layer battery module being accommodated in the lower accommodating space;
the supporting mechanism supporting the lower-layer battery module and the lower fixing member; wherein
each of the upper-layer battery module and the lower-layer battery module comprises a plurality of batteries which are arranged between two end plates positioned at both ends of the plurality of batteries,
both the upper-layer battery module and the lower-layer battery module each have a protruding part protruding outwardly, 
a top surface of the upper fixing member is configured to attach to a corresponding protruding part of the upper-layer battery module from below along the Z direction, a bottom surface of the lower fixing member is configured to attach to a corresponding protruding part of the lower-layer battery module from above along the Z direction, the fastener also is configured to pass through the protruding part of the upper-layer battery module and the protruding part of the lower-layer battery module along the Z direction, 
the upper plate comprises a receiving groove positioned at a periphery edge, a bottom portion of the upper fixing member is received in the receiving groove,
the upper plate comprises flanges formed at the receiving groove and protruding toward each other along a Y direction that is perpendicular to the Z direction, and
the upper fixing member comprises two protruding portions which are positioned at the bottom portion of the upper fixing member and protrude outwardly from both side surfaces of the upper fixing member in the Y direction, the two protruding portions and a portion of the bottom portion of the upper fixing member between the two protruding portions are received in the receiving groove, each flange stops a corresponding protruding portion from above.
2. (Currently Amended) The battery pack according to claim 1, wherein
[[a]] the periphery edge of the upper plate has a first side along an X direction;
the lower fixing member comprises a first lower fixing member;
the upper fixing member comprises a first upper fixing member, the first upper fixing member is positioned at the first side of the periphery edge of the upper plate, the first upper fixing member corresponds to the first lower fixing member;
the first upper fixing member is positioned above the first lower fixing member and the first upper fixing member is staggered along [[a]] the Y direction with respect to the first lower fixing member, such that a projection of a lower surface of the first upper 
8. (Currently Amended) The battery pack according to claim 1, wherein
[[a]] the periphery edge of the upper plate has a second side along [[a]] the Y direction;
the double-layer battery module bracket further comprises a lower supporting member, the lower supporting member is positioned at the second side of the periphery edge of the upper plate along the Y direction, an upper side of the lower supporting member in the Z direction is fixedly connected to the upper plate, a lower side of the lower supporting member in the Z direction is fixedly connected to the supporting mechanism.
9. (Canceled) 
10. (Canceled) 
11. (Canceled) 
12. (Currently Amended) A device, comprising a battery pack, wherein the battery pack is configured to supply power, and the battery pack comprises a double-layer battery module bracket, an upper-layer battery module, a lower-layer battery module and a supporting mechanism;

	an upper plate;
	a lower fixing member positioned below the upper plate and supporting the upper plate, the lower fixing member and the upper plate being configured to enclose a lower accommodating space;
	an upper fixing member positioned above the lower fixing member and fixed to the upper plate, the upper fixing member and the upper plate being configured to enclose an upper accommodating space, a projection of a lower surface of the upper fixing member on the upper plate and a projection of an upper surface of the lower fixing member on the upper plate in a Z direction that is perpendicular to the upper plate at least partially overlapping and an area of the projection of the lower surface of the upper fixing member on the upper plate is greater than an area of the projection of the upper surface of the lower fixing member on the upper plate in the Z direction, each of the upper fixing member and the lower fixing member having a trapezoid-shape profile along the Z direction; and
	a fastener passing through the upper fixing member, the upper plate and the lower fixing member along the Z direction within a range in which the projections in the Z direction overlap on the upper plate, a lower portion of the fastener exposed from the lower fixing member being fixed on the supporting mechanism;
	the upper-layer battery module is accommodated in the upper accommodating space and supported on the upper plate;
the lower-layer battery module is accommodated in the lower accommodating space;
; wherein
each of the upper-layer battery module and the lower-layer battery module comprises a plurality of batteries which are arranged between two end plates positioned at both ends of the plurality of batteries,
both the upper-layer battery module and the lower-layer battery module each have a protruding part protruding outwardly, 
a top surface of the upper fixing member is configured to attach to a corresponding protruding part of the upper-layer battery module from below along the Z direction, a bottom surface of the lower fixing member is configured to attach to a corresponding protruding part of the lower-layer battery module from above along the Z direction, the fastener also is configured to pass through the protruding part of the upper-layer battery module and the protruding part of the lower-layer battery module along the Z direction, 
the upper plate comprises a receiving groove positioned at a periphery edge, a bottom portion of the upper fixing member is received in the receiving groove,
the upper plate comprises flanges formed at the receiving groove and protruding toward each other along a Y direction that is perpendicular to the Z direction, and
the upper fixing member comprises two protruding portions which are positioned at the bottom portion of the upper fixing member and protrude outwardly from both side surfaces of the upper fixing member in the Y direction, the two protruding portions and a portion of the bottom portion of the upper fixing member between the two protruding portions are received in the receiving groove, each flange stops a corresponding protruding portion from above.
13. (Currently Amended) The device according to claim 12, wherein
[[a]] the periphery edge of the upper plate has a first side along an X direction;
the lower fixing member comprises a first lower fixing member;
the upper fixing member comprises a first upper fixing member, the first upper fixing member is positioned at the first side of the periphery edge of the upper plate, the first upper fixing member corresponds to the first lower fixing member;
the first upper fixing member is positioned above the first lower fixing member and the first upper fixing member is staggered along [[a]] the Y direction with respect to the first lower fixing member, such that a projection of a lower surface of the first upper fixing member on the upper plate and a projection of an upper surface of the first lower fixing member on the upper plate in the Z direction partially overlap, the fastener is configured to pass through the first upper fixing member and the first lower fixing member along the Z direction within a range in which the projections in the Z direction overlap on the upper plate.

19. (Currently Amended) The device according to claim 12, wherein
[[a]] the periphery edge of the upper plate has a second side along [[a]] the Y direction;
the double-layer battery module bracket further comprises a lower supporting member, the lower supporting member is positioned at the second side of the periphery 

20. (Canceled) 



Allowable Subject Matter
Claims 1-8 & 12-19 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (Takahashi et al. (US 2013/0330587) and Lee et al. (US 2011/0117419)) has been presented and does not disclose:
two end plates positioned at both ends of the plurality of batteries in addition to an upper and lower fixing member, 


wherein the upper plate comprises flanges formed at receiving grooves and protruding toward each other along a Y direction that is perpendicular to the Z direction and 

wherein the upper fixing member comprises two protruding portions which are positioned at the bottom portion of the upper fixing member and protrude outwardly from both side surfaces of the upper fixing member in the Y direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723